Citation Nr: 0533941	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic brain syndrome associated with brain trauma 
and post-traumatic stress disorder, evaluated as 30 percent 
disabling prior to July 30, 2002, and as 50 percent disabling 
from July 30, 2002 forward.  

2.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the right hand, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the left hand, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for service-
connected panhypopituitarism, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the right lower extremity, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the left lower extremity, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to a compensable evaluation for service-
connected incomplete 
impairment of tongue movement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from January 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Los Angeles, California.  In February 1994, the RO denied the 
veteran's claims of entitlement to increased ratings for 
service-connected post-traumatic encephalopathy, evaluated as 
30 percent disabling, and hypopituitarism, evaluated as 10 
percent disabling.  The veteran appealed, and in April 2000, 
the Board remanded the claims for additional development.  

In February 2003, the RO denied the veteran's claims for 
increased ratings for service-connected incomplete paralysis 
of the right hand (evaluated as 30 percent disabling), 
incomplete paralysis of the left hand (evaluated as 20 
percent disabling), incomplete paralysis of the right lower 
extremity (evaluated as 10 percent disabling), incomplete 
paralysis of the left lower extremity (evaluated as 10 
percent disabling), and incomplete impairment of tongue 
movement (evaluated as noncompensable).  The RO also 
increased the rating for post-traumatic encephalopathy 
(recharacterized as "chronic brain syndrome associated with 
brain trauma and post-traumatic stress disorder") to 50 
percent, effective from July 30, 2002.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In its 
February 2003 decision, the RO recharacterized the veteran's 
hypopituitarism as panhypopituitarism, and continued the 10 
percent rating for this disability.  The veteran appealed all 
denials.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement, received in June 2004, the veteran indicated 
that he desired a hearing before a Member of the Travel Board 
(Veterans Law Judge).  However, he has yet to be afforded a 
Travel Board hearing, and his prior request was not withdrawn 
in writing.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

Schedule the veteran for a Travel Board 
hearing, notifying him and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  The claims files 
thereafter should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


